internal_revenue_service number release date index number ---------------------------- --------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- telephone number ------------------------ refer reply to cc tege eb hw plr-103084-16 date date legend taxpayer statute state_agency city plan z dear ------------------ ------------------------------------------------------- ----------------------------------------------------------------- ------------- ------------------------------------------------------------------ ------------------ --------------------------------------------------------- ---------------- this letter responds to your date ruling_request submitted by your authorized representative as supplemented by correspondence dated date for a ruling concerning whether certain benefits paid_by the plan are excludible from your gross_income under sec_104 of the internal_revenue_code the code the statute provides for pension and disability benefits paid to the state’s police and firefighters from a statewide defined_benefit_plan established by the statute and administered by the agency however the statute permits localities to withdraw from the statewide pension_plan if they establish and maintain a locally administered and financed alternative pension_plan plr-103084-16 sec_806 of the statute provides that if a participant of the statewide defined_benefit_plan becomes totally disabled as defined in sec_801 of the statute as the result of an injury received while performing official duties the participant is eligible for a disability benefit in an amount provided for under sec_803 of the statute according to sec_806 of the statute the agency promulgates rules that specify standards for determining whether a participant's disability is the result of an injury received while performing official duties under sec_803 of the statute the amount of the participant’s annual disability benefit is based on a certain percentage of the participant’s annual base salary immediately preceding retirement or termination of employment due to disability sec_804 of the statute provides that the benefits payable under sec_803 or sec_806 of the statute to any participant who at the time of the award of such benefits is a participant of a locally administered and financed money purchase plan shall be reduced by an amount that is the actuarial equivalent of the benefits the participant receives from the money purchase plan whether the benefits are paid on a periodic basis or in a lump sum we understand the following on the basis of the information provided by your authorized representative as authorized by the statute the city withdrew from the statewide defined_benefit_plan established by the statute and established the plan as a locally administered and financed plan for its police and firefighters the plan is a money purchase plan and the taxpayer’s disability benefits are accordingly subject_to sec_804 of the statute the taxpayer separated from service as a police officer of the city due to disability the agency later determined that the taxpayer was totally disabled as the result of an injury received while performing official duties in determining the taxpayer’s disability benefits the agency reduced the taxpayer’s monthly disability benefit by an actuarial value based on the taxpayer’s accrued_benefit in the plan as of the determination_date dollar_figurez the taxpayer represents that the taxpayer does not have any_tax basis in the taxpayer’s accrued_benefit in the plan rulings requested sec_806 of the statute is a statute in the nature of a workmen’s compensation act plr-103084-16 benefits paid to the taxpayer under sec_806 of the statute are excludible from the taxpayer’s gross_income under sec_104 of the code law sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment however sec_104 does not apply to a benefit to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness the fact that the amount received as a disability benefit is computed with regard to the employee's salary prior to retirement does not disqualify the benefit from being excluded from income as compensation_for personal injury under a workmen’s compensation act see revrul_68_10 1968_1_cb_50 in revrul_80_44 1980-c b a statute in the nature of a workmen’s compensation act provided for an allowance of the greater of a percent of the individual’s average final compensation or b the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of the final_average_compensation any excess over percent of final_average_compensation was attributable to length of service and therefore not excludible from gross_income in revrul_85_104 1985_2_cb_52 a statute provided that participants who were disabled due to work-related injury or sickness would receive the greater of a fixed percentage of base salary or an amount computed on the basis of years_of_service the ruling concluded that an amount up to the percentage of base salary specified by the statute was excludible from a participant’s gross_income under sec_104 of the code but that any excess computed on the basis of length of service was not excludible under sec_104 plr-103084-16 conclusions based on the information submitted representations made and authorities cited we conclude as follows sec_806 of the statute is a statute in the nature of a workmen’s compensation act benefits paid to the taxpayer under sec_806 of the statute are excludible from the taxpayer’s gross_income under sec_104 of the code any amount distributed by the plan in excess of dollar_figurez does not apply for purposes of sec_806 of the statute and is not excludible under sec_104 of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2016_1 2016_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely r lisa mojiri-azad assistant branch chief health welfare branch office of associate chief_counsel tax exempt and government entities-
